MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                 FILED
regarded as precedent or cited before any                                         Nov 20 2020, 7:40 am

court except for the purpose of establishing                                          CLERK
                                                                                  Indiana Supreme Court
the defense of res judicata, collateral                                              Court of Appeals
                                                                                       and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Bryan M. Truitt                                         Curtis T. Hill, Jr.
Valparaiso, Indiana                                     Attorney General of Indiana
                                                        J.T. Whitehead
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Keenan Allan Arnold,                                    November 20, 2020
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        20A-CR-97
        v.                                              Appeal from the LaPorte Superior
                                                        Court
State of Indiana,                                       The Honorable Michael S.
Appellee-Plaintiff.                                     Bergerson, Judge
                                                        Trial Court Cause No.
                                                        46D01-1901-F2-83



Mathias, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-97 | November 20, 2020        Page 1 of 12
[1]   A jury found Keenan Arnold guilty of Level 2 felony burglary and Level 3

      felony robbery, and the court imposed an aggregate twenty-year sentence. On

      appeal, Keenan1 asserts that: (1) insufficient evidence supports his convictions

      under the incredible-dubiosity rule; and (2) his sentence is inappropriate in light

      of the nature of the offense and his character.


[2]   We affirm.


                                   Facts and Procedural History
[3]   On the evening of March 7, 2018, Jabar Wilson was inside the home he shared

      with his wife Neka and the family’s three children. Neka was at nearby casino

      that night, but the children were at home. Around 7:15 p.m., the Wilson’s

      video-surveillance system captured three men in hooded sweatshirts walking up

      the driveway toward the home’s side door. Jabar —who was washing dishes at

      the time—heard a knock and asked, “Who is it?” Tr. Vol. 3, p. 82. A man

      responded, “Dontu.” Id. at 83. Because Dontu was the name of a family friend,

      Jabar opened the door. When he did, a man entered the home brandishing a

      firearm. As Jabar started backing up, two other men with guns followed the

      initial intruder inside. Id. at 84. Jabar’s primary concern at that point was to get

      out of the house “because all those kids [were] in there.” Id. at 92. Though he

      was injured in the process, Jabar was able to evade the three men and run to his




      1
       We refer to the defendant and others by their first names because several people involved in this case share
      surnames.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-97 | November 20, 2020                   Page 2 of 12
      neighbor’s home. There, Jabar told his neighbor that someone was “trying to

      rob him,” and she called the police. Tr. Vol. 2, p. 211.


[4]   Meanwhile, inside the Wilson home, the initial intruder stood by the side door

      while the other two men moved from room to room. Twelve-year-old J.W.,

      who was in her basement-level bedroom at the time, heard a commotion

      upstairs. When she looked up the stairs, she saw two men she did not recognize

      walk past: “a dark-skinny guy in dreads” and a “light-skinned guy with a

      beard.” Tr. Vol. 3, p. 143. On the home’s main level, nine-year-old D.W.

      “didn’t know what was happening” when a man “with dreads” kicked open his

      bedroom door and pointed a gun at him. Id. at 151–52, 156. The man did not

      enter D.W.’s room; he instead went into Jabar and Neka’s room where he

      opened drawers and lifted up the bed like he was “looking for something.” Id. at

      152.2 The three men then fled the house with Jabar’s wallet and several hundred

      dollars in cash. They were gone by the time police arrived.


[5]   About a week later, Detective Melissa Sopher interviewed members of the

      Wilson family about the robbery. Jabar described the three suspects: the first

      “was a lighter skinned black male” carrying a gun, who he believed was Cary

      Arnold Jr.; the second “was a dark[-]skinned black male with [dreadlocks]”;

      and the third was a black male with “a thick beard.” Conf. App. Vol. 2, p. 25.

      Jabar then told the detective that, after looking at pictures on Facebook, he




      2
          The family’s other child, fourteen-year-old J.F., was taking a shower at the time of the robbery.


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-97 | November 20, 2020                         Page 3 of 12
      believed the second suspect was Cary’s older half-brother Keenan. Id. at 26.

      And Neka told the detective that, after reviewing the video-surveillance footage,

      she believed “the suspect with the beard” was LaShawn Manns. Id.


[6]   The detective showed Jabar three separate photo lineups that included pictures

      of the men. Jabar pointed to Keenan’s picture “and said that his eyes looked

      familiar,” but he “would not confirm that 100 percent it was the suspect.” Tr.

      Vol. 3, p. 186. Jabar similarly picked out Manns’s picture because “he

      recognized the beard,” but “he could not be positive” that Manns was one of

      the robbers. Conf. App. Vol. 2, p. 26. Jabar did however positively identify

      Cary as “the suspect who entered his house first.” Id. at 27. At that point, the

      detective tried to locate Cary.


[7]   A few months later, in August, law enforcement found and arrested Cary, and

      Detective Sopher interviewed him about the Wilson home burglary. Cary

      denied any involvement and said that he was out of state at the time. But in

      December, Cary requested a second interview during which his story changed.

      In that interview, Cary admitted involvement and said that he carried out the

      crime with Keenan and Manns. The two men were subsequently arrested, and

      the State charged each with one count of Level 2 felony burglary and one count

      of Level 3 felony robbery.


[8]   In October 2019, over a four-day period, the State jointly tried Keenan and

      Manns in front of a jury. The State called several witnesses, including members

      of the Wilson family, law enforcement, and Cary. The defense called three


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-97 | November 20, 2020   Page 4 of 12
       inmates who had been incarcerated with Cary prior to trial. Each inmate

       described conversations with Cary that tended to show neither Keenan nor

       Manns was involved with the robbery; Cary denied having these conversations.

       The jury ultimately found both men guilty as a charged.


[9]    The court subsequently imposed on Keenan an aggregate sentence of twenty-

       years, to be fully executed: concurrent terms of twenty years for the Level 2

       felony burglary and ten years for the Level 3 felony robbery. Keenan now

       appeals.3


                                      Discussion and Decision
[10]   Keenan raises two issues on appeal. He first challenges the sufficiency of the

       evidence supporting his convictions, arguing that his presence at the crime

       scene is based only on the incredibly dubious testimony of his half-brother

       Cary. He also asserts that his twenty-year sentence is inappropriate in light of

       the nature of the offense and his character. We disagree with each contention

       and explain why below.


              I. The incredible-dubiosity rule does not apply and sufficient evidence
                                  supports Keenan’s convictions.

[11]   Keenan challenges the sufficiency of the evidence supporting his convictions,

       arguing that he was convicted “solely based upon” Cary’s testimony, which he




       3
         Though Kennan and Manns were tried together, their cases were not consolidated on appeal. A panel of
       this Court recently issued an opinion in Manns’s appeal, Manns v. State, No. 20A-CR-105, 2020 WL 6479603
       (Ind. Ct. App. Nov. 4, 2020), but that opinion has no effect on our decision today.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-97 | November 20, 2020             Page 5 of 12
       asserts “was dubious.” Appellant’s Br. at 10–11. Keenan is raising a particular

       sufficiency claim that is premised on application of the incredible-dubiosity

       rule.


[12]   The incredible-dubiosity rule is an exception to well-settled law mandating that

       we will not judge witness credibility on appeal. See, e.g., Jacobs v. State, 148
N.E.3d 1175, 1178 (Ind. Ct. App. 2020). The rule is limited to cases with the

       following three conditions: (1) the defendant’s conviction is based on the

       testimony of a single witness; (2) that witness’s testimony is inherently

       contradictory, equivocal, or the result of coercion; and (3) there is a complete

       lack of circumstantial evidence. Smith v. State, 34 N.E.3d 1211, 1221–22 (Ind.

       2015) (citing Moore v. State, 27 N.E.3d 749, 756 (Ind. 2015)). If all three

       conditions are satisfied, reversal is warranted because the evidence is

       insufficient, as a matter of law, to establish guilt beyond a reasonable doubt.

       Moore, 27 N.E.3d at 755 (citing Gaddis v. State, 253 Ind. 73, 80–81, 251 N.E.2d
658, 661–62 (1969)). But making this showing is no easy task—while

       application of the incredible-dubiosity rule is “not impossible,” it is “a rare

       occasion.” Edwards v. State, 753 N.E.2d 618, 622 (Ind. 2001).


[13]   This case is not one of those rare occasions because Keenan has failed to show

       that the rule’s second and third conditions are satisfied: Cary’s trial testimony

       was not internally contradictory; and there was circumstantial evidence of

       Keenan’s guilt. We address each in turn.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-97 | November 20, 2020   Page 6 of 12
[14]   The incredible-dubiosity rule is only applicable when the sole witness’s trial

       testimony is “inconsistent within itself.” Smith, 34 N.E.3d at 1221 (citing Moore,
27 N.E.3d at 758–59). And here, Cary’s trial testimony was not inconsistent: he

       unequivocally identified Keenan, on multiple occasions, as one of the robbers;

       he never changed his story; and he did not contradict himself on the witness

       stand. Keenan acknowledges Cary’s consistent trial testimony but points to his

       inconsistent pretrial statements, his “motivation to frame other people,” and his

       alleged exculpatory comments to prison inmates. Appellant’s Br. at 11–12. Yet,

       none of these circumstances satisfy the rule’s second condition.


[15]   It is true that Cary’s trial testimony varied in some respects with pretrial

       statements, but those discrepancies do not render the trial testimony incredibly

       dubious. See Murray v. State, 761 N.E 2d 406, 409 (Ind. 2002). The jury was

       made aware of the inconsistences, Tr. Vol. 3, pp. 26–37, and it was up to them

       to weigh that evidence against Cary’s uncontradictory trial testimony, see Smith,
34 N.E.3d at 1222. It is also true that Keenan presented evidence showing

       Cary’s “motivation to frame” others, and testimony from two inmates that

       tended to support Keenan’s innocence. But again, this evidence was all

       presented at trial. Cary was thoroughly questioned on what he hoped to gain in

       exchange for his testimony. Tr. Vol. 3, pp. 38–41, 44, 63–68. And the jury

       heard each inmate detail alleged jailhouse conversations with Cary, id. at 246–

       48; Vol. 4, pp. 14–16, as well as Cary’s response that those conversations never

       happened, Tr. Vol. 3, pp. 46, 49, 61–63; Vol. 4, pp. 86–87. It was for the jury to

       evaluate this evidence and determine who to believe. See Moore, 27 N.E.3d at


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-97 | November 20, 2020   Page 7 of 12
       759; Kilpatrick v. State, 746 N.E.2d 52, 61 (Ind. 2001). In short, Keenan has

       failed to show that Cary’s trial testimony was so “inherently improbable that no

       reasonable person could believe it.” Love v. State, 761 N.E.2d 806, 810 (Ind.

       2002). And thus, for this reason alone, the incredible-dubiosity rule does not

       apply. But it is also inapplicable for a second reason.


[16]   When there is circumstantial evidence of a defendant’s guilt, “reliance on the

       incredible dubiosity rule is misplaced.” Majors v. State, 748 N.E.2d 365, 367

       (Ind. 2001); see also Smith, 34 N.E.3d at 1221 (recognizing that there does not

       need to be circumstantial evidence to “independently establish guilt” to render

       the rule inapplicable). And here, there is circumstantial evidence of Keenan’s

       guilt.


[17]   Cary’s identification of Keenan was corroborated by both video surveillance

       and physical descriptions from the Wilson family. At trial, Cary was shown a

       still photograph from video-surveillance footage taken just before the robbery

       that showed three men walking up the Wilson’s driveway. Ex. Vol. at 10; Tr.

       Vol. 3, pp. 10–11. When Cary was asked, “Who’s the second person?”, he

       responded, “That’s Keenan.” Tr. Vol. 3, p. 13. In addition, members of the

       Wilson family provided a physical description of one of the intruders that was

       consistent with Keenan’s appearance. J.W. described one of the men as a

       “dark-skinny guy in dreads,” id. at 143, and D.W. similarly recalled

       “[s]omebody with dreads” kicking open his bedroom door, id. at 151–52.

       Though Jabar did not recall a man with dreadlocks, he described a “tall guy”

       with a “darker . . . complexion.” Id. at 102. Consistent with these descriptions,

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-97 | November 20, 2020   Page 8 of 12
       the evidence at trial revealed the following about Keenan’s appearance: he had

       dreadlocks around the time of the crime, Ex. Vol. at 18, 20; his skin is darker in

       complexion then Cary or Manns, id. at 14, 18; Tr. Vol. 4, pp. 63–64, 116–17;

       and he is the tallest of the three men, Ex. Vol. at 14, 16; Tr. Vol. 4, pp. 63, 98.

       Because there is evidence corroborating Cary’s identification of Keenan as one

       of the men involved in the robbery, this is not a case with a “complete absence

       of circumstantial evidence.” Moore, 27 N.E.3d at 756.


[18]   In sum, for two independent reasons the incredible-dubiosity rule does not

       apply, and Cary’s testimony—supported by other evidence—is sufficient to

       sustain Keenan’s convictions.


                 II. Keenan has failed to show that his sentence is inappropriate.

[19]   Keenan also argues that his aggregate twenty-year sentence is inappropriate

       under Indiana Appellate Rule 7(B), which allows us to revise a sentence that is

       “inappropriate in light of the nature of the offense and the character of the

       offender.” Determining whether a sentence is inappropriate “turns on our sense

       of the culpability of the defendant, the severity of the crime, the damage done to

       others, and myriad other factors that come to light in a given case.” Cardwell v.

       State, 895 N.E.2d 1219, 1224 (Ind. 2008). In making this determination, we

       generally defer to the trial court’s judgment: Rule 7(B) requires us to give “due

       consideration” to that judgment, and we understand and recognize the unique

       perspective a trial court brings to its sentencing decisions. Merriweather v. State,

       128 N.E.3d 503, 517 (Ind. Ct. App. 2019), trans. denied.


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-97 | November 20, 2020   Page 9 of 12
[20]   Our role when reviewing a sentence under Rule 7(B) is “not to achieve a

       perceived ‘correct’ result in each case.” Cardwell, 895 N.E.2d at 1225. Instead,

       we attempt to “leaven the outliers, and identify some guiding principles for trial

       courts and those charged with improvement of the sentencing statutes.” Id. We

       accomplish these goals by focusing “on the forest—the aggregate sentence—

       rather than the trees—consecutive or concurrent, number of counts, or length of

       the sentence on any individual count.” Id. Ultimately, it is the defendant’s

       burden to persuade us that the sentence imposed is inappropriate. Robinson v.

       State, 91 N.E.3d 574, 577 (Ind. 2018).


[21]   Before explaining why Keenan has failed to persuade us this that his aggregate

       twenty-year sentence is inappropriate, we first note that his sentence is far less

       than what he could have received. Keenan was convicted of Level 2 felony

       burglary and Level 3 felony robbery. The former carries a sentencing range of

       ten to thirty years with an advisory sentence of seventeen-and-one-half years,

       Ind. Code § 35-50-2-4.5; the latter carries a sentencing range of three to sixteen

       years with an advisory sentence of nine years, I.C. § 35-50-2-5. And because

       each conviction is for a “crime of violence,” the court could have ordered the

       sentences served consecutively. I.C. § 35-50-1-2 (13), (14). Thus, Keenan faced

       a possible forty-six-year sentence, but he received less than half that: the court

       imposed consecutive sentences of twenty years for the Level 2 felony—three

       years above the advisory—and ten years for the Level 3 felony—one year above

       the advisory. And Keenan has failed to show that this aggregate twenty-year

       sentence is inappropriate in light of the nature of the offense and his character.


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-97 | November 20, 2020   Page 10 of 12
[22]   To the nature of the offense, Keenan asserts that “there is nothing aggravating

       about the crime itself.” Appellant’s Br. at 18. We cannot agree. When looking at

       the offense, we do not turn a blind eye to “facts of the incident that brought the

       defendant before” us or the “nature and circumstances of the crime as well as the

       manner in which the crime is committed.” Bethea v. State, 983 N.E.2d 1134, 1145

       (Ind. 2013). Those facts and circumstances here reveal the following: Keenan

       broke into a family home where three children were present; he was armed; the

       homeowner was injured while attempting to flee and get help; and Keenan

       kicked open then-nine-year-old D.W.’s bedroom door, pointed a BB gun at the

       child, and stated, “pow pow.” Conf. App. Vol. 2, p. 26. The nature of this crime

       and the manner in which it was committed does not warrant a reduction in

       Keenan’s sentence. See McCain v. State, 148 N.E.3d 977, 985 (Ind. 2020).


[23]   Turning to the character of the offender, Keenan directs us only to his criminal

       history, noting that “as an adult there are no crimes of violence” and that prior

       to this arrest he had “nothing greater” than a Class D or Level 6 felony.

       Appellant’s Br. at 18. Though this is true, we find Keenan’s attempt to

       minimize his criminal history unavailing. And, after reviewing that history, we

       find no support for Keenan’s assertion that a “short term of incarceration with a

       lengthy term of probation would be an adequate deterrent.” Id.


[24]   Keenan’s fifteen-plus-year criminal record reveals a concerning pattern of illegal

       behavior despite multiple chances for deterrence and rehabilitation. As a

       juvenile, Keenan received three referrals for delinquent behavior. Conf. App.

       Vol. 3, pp. 28–29. He was placed on probation and home detention; he was

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-97 | November 20, 2020   Page 11 of 12
       ordered to complete community service; and he served time in nonsecure

       detention. Id. Yet, none of these consequences deterred Keenan. He was twice

       released unsatisfactorily from probation for committing a new offense, and his

       disregard for the law continued into adulthood. Id. Indeed, over an eight-year

       period, Keenan was arrested five times, charged with five misdemeanors and

       four felonies, and convicted of two felonies and one misdemeanor. Id. at 29–30.

       Aside from incarceration, Keenan served time on both work release and

       electronic monitoring; he was ordered to complete community service; and he

       had time suspended to probation. But again, none of these consequences or

       alternative placements deterred Keenan from crime. In fact, he was on

       probation when he committed the current offense—one that represents an

       increase in severity from his previous behavior, see McFarland v. State, 153
N.E.3d 369, 374 (Ind. Ct. App. 2020), trans denied. Keenan’s character—as

       reflected by his extensive criminal history and failed attempts at rehabilitation—

       does not warrant a reduction in his sentence.


                                                Conclusion
[25]   The incredible-dubiosity rule is not applicable here, and the evidence produced

       at trial is sufficient to sustain Keenan’s convictions. Further, Keenan has failed

       to show that his aggregate twenty-year sentence is inappropriate in light of the

       nature of the offense and the character of the offender.


[26]   Affirmed.


       Bradford, C.J., and Najam, J., concur.
       Court of Appeals of Indiana | Memorandum Decision 20A-CR-97 | November 20, 2020   Page 12 of 12